Citation Nr: 1628706	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  15-27 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability, to include schizoaffective disorder, posttraumatic stress disorder (PTSD), and major depressive disorder. 

2.  Entitlement to service connection for a psychiatric disability, to include schizoaffective disorder, posttraumatic stress disorder (PTSD), and major depressive disorder. 


REPRESENTATION

Appellant represented by:	W. Daniel Feehan, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the Army from May 1980 to May 83.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned in December 2015.  A transcript of that hearing is of record.  

As will be discussed in detail below, the Veteran filed a request to reopen the previously denied claim for entitlement to service connection for an acquired psychiatric disorder.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claims on appeal.

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously-adjudicated matter.

The Board is broadening the scope of the present claim because it turns upon essentially the same history, factual bases, and claimed symptomatology as were considered in the prior final rating decisions - that the Veteran experiences a chronic psychiatric disorder as a result of his active service.  He has consistently endorsed symptoms of depression, sleep issues, anger problems, hallucinations (both auditory and visual), paranoid ideation, mood swings, and agitation since filing his initial claim in February 1999.  As such, the threshold question of whether new and material evidence had been submitted must be addressed.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 1999, service connection for an acquired psychiatric disability was denied on the basis that the evidence did not show that the Veteran had a diagnosed acquired psychiatric disability that was related to service. The Veteran did not file an appeal or submit relevant evidence within one year of the rating decision.
 
2.  A June 2011 rating decision determined that new and material evidence had not been submitted to reopen the claim.  The Veteran did not file an appeal or submit relevant evidence within one year of the rating decision.

3.  Evidence received since the June 2011 rating decision denying reopening of the claim for an acquired psychiatric disability includes VA treatment records, private treatment records, and lay statements; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.
 
4.  The evidence of record establishes that the Veteran's current psychiatric disability is etiologically related to his active service.

CONCLUSIONS OF LAW

1.  The August 1999 RO decision that denied service connection for an acquired psychiatric disability, is final, as is the June 2011 rating decision which determined the claim could not be reopened.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.  §§ 3.104(a), 20.302(a), 20.1103 (2015). 
 
2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).
 
3.  The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD, schizoaffective disorder, and major depression, in November 2013.

The RO determined in August 1999 that service connection was not warranted as the evidence did not show that the Veteran had a disability that was related to service.  In June 2011, the RO determined that new and material evidence had not been submitted to reopen the claim.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of either denial and the decisions thus became final.  At the time of the June 2011 denial, evidence of record included VA and private medical treatment records, VA examinations and service treatment records.  Since the last final denial, evidence added includes the Veteran's statements, hearing testimony, and additional VA and private treatment records.

Based on a review of this new evidence, some cited below, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for an acquired psychiatric disability, to include PTSD, schizoaffective disorder, and major depression, is reopened.

Service Connection

The Veteran asserts that his acquired psychiatric disability is directly related to his active service.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2015).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran's service treatment records (STRs) do not show ongoing complaints of, and treatment for, a psychiatric disability.  His May 1980 entrance examination showed that he had no complaints of any psychiatric issues.  His April 1983 separation examination showed that he checked "yes" to "frequent or severe headaches," "frequent trouble sleeping," and "depression or excessive worry."  The Veteran's service personnel records (SPRs) show that he was court marshalled for destroying property and assaulting another service member, and was eventually discharged due to behavioral issues (he failed to report for duty and he argued with his superior officers).  

The Veteran's post-service medical records show that he has schizoaffective disorder.  His VA treatment records show that he has been receiving psychiatric treatment since at least 1998, when he attended a Family Transitions Program for batterers.  The Veteran has reported that he received private psychiatric treatment for five-six years in Dallas, Texas, starting in 1984, but that the facility destroyed the records due to its retention policy.  He also related that he completed an occupational rehabilitation program that was designed for people "with mental problems," but that he was told that those records were also destroyed when he inquired about them. 

 As the Veteran has a currently diagnosed psychiatric disability, element (1) of Shedden has been met. 
    
Turning to the second element of Shedden, the evidence of record shows that the Veteran experienced ongoing psychiatric symptoms, including depression, anxiety, headaches, and behavioral issues in active service, which he did not experience before entering service (as noted on his STRs). Based on this evidence, the Board finds that Shedden element (2) has been met. 

Turning to element (3) of Shedden, a medical nexus, a medical professional has stated that the Veteran's diagnosed psychiatric disability is related to his active service.  Namely, a November 2015, VA opinion stated that the Veteran's psychiatric disability is related to his active service, stating "[i]t is my professional opinion that the patient's illness began in the military and that its worsening during that time and resultant behavioral extremes were the direct result of inadequate medical attention and the treatment of his illness as a disciplinary problem."  See also November 2013 letter from the same treating physician.  A February 2011 statement from the VA physician also indicated that the Veteran had schizoaffective disorder which likely precipitated his disciplinary problems while in the military.  A November 2013 statement indicates that the Veteran's psychiatric symptoms led to numerous instances of aggression or unruly behavior that led to disciplinary action in service and it was the clinician's opinion that his illness began in the military.  

As such, the Veteran's claim for service connection for an acquired psychiatric disorder is granted.  While PTSD and a depressive disorder are not currently diagnosed, the Veteran's current disorder has been related to service by competent evidence.  Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly 
adjudicate the claim has been accomplished.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability is reopened, and the appeal is granted.

Entitlement to service connection for an acquired psychiatric disability is granted. 



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


